United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3215
                                   ___________

Jennie D. Rhodes,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Michael J. Astrue, Commissioner of    *
Social Security,                      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: May 6, 2010
                                Filed: May 12, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Jennie Rhodes appeals from the order of the District Court1 affirming the Social
Security Commissioner’s decision—issued after a hearing before an administrative
law judge (ALJ) and consistent with the ALJ’s decision—denying Rhodes’s May
2005 application for supplemental security income. Following careful de novo


      1
       The Honorable Jean C. Hamilton, United States District Court Judge for the
Eastern District of Missouri, adopting the report and recommendations of the
Honorable Lewis M. Blanton, United States Magistrate Judge for the Eastern District
of Missouri.
review, see Halpin v. Shalala, 999 F.2d 342, 345–46 (8th Cir. 1993) (explaining that
court of appeals reviews mixed questions of law and fact de novo, even where
claimant failed to object to the magistrate judge's factual findings), we conclude that
the Commissioner’s decision is supported by substantial evidence on the record as a
whole, see Tilley v. Astrue, 580 F.3d 675, 679 (8th Cir. 2009) (noting that affirmance
is warranted where the ALJ’s decision is supported by substantial evidence on the
record as a whole).

      Accordingly, we affirm.
                     ______________________________




                                         -2-